Citation Nr: 1536895	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-06 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a lower back disability, and if so, whether service connection may be granted.  

2.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a dermatological disorder, to include a rash of the back, and if so, whether service connection may be granted.  

3.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a disability of the left ankle, and if so, whether service connection may be granted.  

4.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a disability of the right ankle, and if so, whether service connection may be granted.  

5.  Entitlement to an increased evaluation for patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or anxiety.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for an eye disorder secondary to hypertension.  

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for tinnitus. 

12.  Entitlement to service connection for a "gait condition" to include as being secondary to the appellant's service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant was on active duty from June 1994 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued in June 2013 by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  The appellant was notified of that action and he appealed to the Board for review.

Upon further review, all issues now on appeal are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  No action is required of the appellant until he is contacted by the appropriate VA office.


REMAND

The appellant is seeking disability evaluations in excess of 10 percent for each of his knee disabilities.  He is also trying to reopen his claims for entitlement to service connection for a back rash, a lower back disability, right and left ankle disorders.  Finally, service connection has also been requested for hearing loss, tinnitus, hypertension, an eye disorder secondary to hypertension, a gait disability, and an acquired psychiatric disorder to include PTSD and anxiety.  

To support his various claims, the appellant has provided numerous written statements including a statement indicating that he received treatment for miscellaneous disorders from a Dr. Paul Blissard, of 4310 James Casey Street, Austin, Texas 78745.  That statement was received in September 2011.  A further review of the appellant electronic file reveals that those records have never been requested by the VA.  In other words, the appeal has been forwarded to the Board from the RO even though the record is incomplete and missing possible relevant records which may support his various claims for benefits.  The Board also notes that the appellant has not been further asked to quantify whether he has received other treatment besides that provided by Dr. Blissard.  Because it is unclear whether any of the records prepared by Dr. Blissard (or any other private medical care provider not currently of record) have a direct (or indirect) bearing on any of the issues now before the Board, it is the conclusion of the Board that the claim must be returned to the RO via the AMC so that the missing records may be obtained and included in the claims file for review.  

It is further noted that the appellant underwent a VA Examination of his knees in May 2013.  While the examination, on its face, appears to be very detailed and precise, a further reading of said examination results reveals some ambiguity.  More specifically, the examiner reported that there was additional limitation of motion of, at least, the left knee of 10 degrees on recurrent movement, and then the examiner noted that pain in each knee limited motion by at least 10 to 15 degrees.  It is unclear whether the examiner is suggesting that pain and recurrent movement would decrease the range of motion of the left knee by 20 to 25 degrees and the right knee by at least 10 to 15 degrees.  Such functional limitations might entitle the appellant to a higher disability rating.  Because of the lack of clarity, the Board believes that further clarification should be obtained and these issues shall be returned to the AMC so that another examination of the knees might occur.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.)

Additionally, the appellant has submitted a claim for entitlement to service connection for an acquired psychiatric disorder.  The appellant has averred that while assigned to the 102nd Quartermaster Company, not only was he posted to Fort Campbell, Kentucky, but he also served with the 102nd at Lukavac Base (Gotham City) in Bosnia-Herzegovina.  He has written that it was while stationed at Lukavac Base, he was exposed to stressful events that lead to the development of his current psychiatric disorder(s).  An internet search has suggested that a portion of the 102nd Quartermaster Company did indeed serve in Bosnia-Herzegovina during the time period in which the appellant was on active duty.  Nevertheless, a review of the appellant DD214 indicates that the appellant did not have any foreign service time nor was the appellant awarded any type of meritorious award for said foreign service.  Because the appellant has been very specific in describing his purported overseas service, the Board believes that the claim should be returned to the AMC so that additional inquiries can be made concerning the appellant's possible overseas service which may not have been included on his DD 214.  

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);

(2) credible supporting evidence that the claimed inservice stressor actually occurred; and

(3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.

See 38 C.F.R. § 3.304(f) (2014).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Stastical Manual of Mental Disorders (5th ed. 2013) (DSM-V), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2014).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2014); see also 38 U.S.C.A. § 1154(b) (West 2014); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256 -58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843-39,852 (codified at 38 C.F.R. § 3.304(f)(3)).

With respect to stressors, the record does not show that the appellant was involved in direct combat with an enemy force.  Further, there is no indication that the appellant was diagnosed with PTSD while on active duty.  Nevertheless, the RO has not conducted development with respect to the appellant's purported stressors and the stressors themselves have not been verified.  Nevertheless, the appellant should be offered another opportunity to provide information to allow for verification of his claimed stressors.  The AMC should then conduct any additional development as may be necessary based on any additional information received.  Thereafter, the appellant should be scheduled for another VA mental health examination to clarify his current diagnosis and determine whether any current disorder is related to service, to include any verified stressors.  

The record reflects there is a lack of clarity in the record as to whether the appellant now has the claimed psychiatric disorder(s), and, as such, the Board believes that the claim must be returned to the AMC so that additional medical testing may be achieved.  That is, since the record fails to provide to the Board the necessary information needed in making a determination as to whether the appellant is now actually suffering from an acquired psychiatric disorder to include PTSD and anxiety, and the etiology of said disorder, the record must be returned to the AMC so that additional medical testing may be accomplished and complete diagnoses obtained.  To do otherwise would be prejudicial to the appellant and would be a breach of the VA's duty to assist an appellant with his claim before it.

With respect to the issues involving hearing loss, tinnitus, and a gait condition, the VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  In this instance, a thorough and contemporaneous medical examination that takes into account the records of prior medical testing, the appellant's credible statements concerning continuity of symptoms, and other evaluations so that the disability evaluation will be a fully informed one should be accomplished in regards to the appellant's claim for service connection.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  It is the Board's opinion that such examinations should be afforded the appellant before an appellate decision on the merits of his claim.  In other words, the Board finds that examinations must be after all of the appellant's private and government medical records have been obtained and included in the claims folder.  This will ensure that the medical examiner has the ability to review a complete record prior to examining the appellant and it will also ensure that the medical examiner can provide comments concerning the etiology of the claimed disorders.

With regards to the issues involving new and material evidence, these issues are being held in abeyance pending the completion of the above requested development.  The Board considers these issues inextricably intertwined with the development actions requested because the development accomplished on the other issues may have a "significant impact" on the new and material issues, and that impact, in turn, could render any definitive action now taken by the Board voidable and a waste of appellate resources.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991).

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), and to ensure full compliance with due process requirements, this case must be REMANDED to the AMC for the further development of evidence.  Thus, the claim is returned to the AMC for the following actions:

1.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received since he was released from active duty in 1997 to the present for any of the disorders currently on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified. Of particular interest are any medical records of treatment that may be located at the Office of Doctor Paul Blissard, 4310 James Casey Street, Austin, Texas 78745.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.

All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2014).  Additionally, if the appellant fails to respond to the AMC's inquiry, a separate letter should be sent to him explaining to him that his noncooperation may detrimentally affect his claim now on appeal.  A copy of this letter should also be placed in the record for future review.

2.  a.  The AMC should contact the appellant request that the appellant provide a comprehensive written statement concerning his purported stressors and his service in Bosnia-Herzegovina.  He should be informed that without such details an adequate search for verifying information cannot be conducted.  He should be further asked to provide any documents that might confirm his presence in said country during the time in question.  

b.  Upon receipt of the above answers, the AMC should send those answers, along with the other statements made by the appellant, to the National Personnel Records Center (NPRC), if appropriate, and the US Joint Service Records Retention Center (JSRRC).  The AMC should ask each of the units whether they can confirm the presence of the appellant, his duties, and any event he comments about.  Any obtained evidence should be included in the claims folder for future review.

c.  Following the above, the AMC must make a specific determination, based upon the complete record, with respect to whether the appellant was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.

3.  Only after all of the government and private medical treatment records have been obtained and included in the claims folder, the AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine the severity of the appellant's right and left knee disabilities.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and assertions with respect to the left and right knees.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested since January 2011, that are attributable to his service-connected right and left knee disabilities.

The examiner should specifically comment on the manifestations and symptoms produced by the two separate conditions.  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of affected body parts.

Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge, then this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the report, the examiner must specifically discuss and address the appellant's contentions concerning the severity of the disabilities and the limitations produced by the disorders.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

Additionally, based on a review of the medical evidence and more specifically, the examination report of May 2013, along with any medical records obtained as a result of this Remand, the examiner must make an estimation as to the functional impairment posed by the findings of pain in both knees (if any), to include reported flare-ups of bilateral knee symptomatology.  The examiner should also express an opinion as to the impact of pain on the appellant's bilateral knee function.  If the examiner cannot provide an opinion because it cannot be determined based on a review of the evidence of record and the statements provided by the appellant, then this should be fully explained and commented thereon.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims folder for review.

4.  Only after all of the service member's medical records have been obtained and then included in the claims folder, the AMC should arrange for the appellant to be examined by VA medical doctors in order to determine whether the appellant now suffers from hearing loss, tinnitus, and a gait disability (to include as being secondary to his service-connected bilateral knee disabilities).  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.

The appropriate examiner should express an opinion as to whether the appellant now suffers from tinnitus, bilateral hearing loss, and a gait disability.  If so, the examiner should also opine as to whether such disabilities are at least as likely as not (a probability of 50 percent or greater) related to the appellant's military service, to include, in the case of the gait condition, being secondary to or aggravated by the appellant's service-connected bilateral knee disabilities.  The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In the report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disabilities are not service-related, or he is currently not suffering from ratable disabilities, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

5.  The AMC should schedule the appellant for a psychiatric examination in order to determine whether the appellant now suffers from a psychiatric disorder, to include but not limited to anxiety and posttraumatic stress disorder (PTSD).  The examiner should be given a copy of this remand and the appellant's entire claims folder, and the examiner should be informed of which, if any, in-service stressors have been verified.  The examiner should be requested to review the appellant's claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

If and only if it is determined that the appellant is now suffering from PTSD, the examiner should state whether it is at least as likely as not that such disorder is the result of any verified inservice stressors.  Further, if there are no verified stressors, the examiner should state whether it is at least as likely as not that the appellant's PTSD symptoms are related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.

The examiner should express an opinion as to whether any found psychiatric disorder, not to include PTSD, at least as likely as not began in or is related to the appellant's military service or any incidents therein, to include any verified stressors.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed psychiatric disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

6.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the AMC should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The purposes of this remand are to comply with due process of law and to further develop the appellant's claims.  The appellant is advised that failure to cooperate by reporting for the above requested examinations may result in the denial of the claims.  38 C.F.R. § 3.655 (2014) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




